PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,708,337
Issue Date: 2020 Jul 07
Application No. 15/700,991
Filing or 371(c) Date: 11 Sep 2017
Attorney Docket No. 16113-0974003 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed September 8, 2020, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 21 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On July 7, 2020, the Office determined that patentee was entitled to 0 days of PTA. 

On September 8, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 21 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 21 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for an amendment or other paper filed after the mailing of a notice of allowance.

 “A” Delay
 
The Office has determined that the period of “A” delay is 28 days.

The Office finds that “A” delay includes the following period(s):
A period of 19 days under 37 CFR 1.703(a)(1), beginning November 12, 2018, the day after the date that is fourteen months after the date the application was filed, and ending 
A period of 9 days under 37 CFR 1.703(a)(2), beginning May 8, 2019, the day after the date four months after the date a response was filed, and ending May 16, 2019, the date an Office action was mailed in response.
 
 The total “A” delay is 28 (19+9) days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1031 days, which is the number of days beginning September 11, 2017, the date the application was filed, and ending July 7, 2020, the date of patent issuance.

The time consumed by continued examination is 265 days.  The time consumed by continued examination includes the following periods: 
A period of 265 days, beginning July 26, 2019 (the filing date of the RCE) and ending April 15, 2020 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (September 11, 2017) and ending on the date three years after the filing date (September 11, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (265 days) from the length of time between the application filing date and issuance (1031 days) is 766 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The period between the date the application was filed and the date the application issued did not exceed three (3) years. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 7 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 

A 7 day period pursuant to 37 CFR 1.704(c)(10) beginning April 28, 2020, the date an amendment under 37 CFR 1.312 or other paper after the mailing of a notice of allowance (a request to change or update the applicant under 37 CFR 1.46) was filed and ending May 4, 2020, the date the Office mailed a response to the amendment under 37 CFR 1.312 or other paper filed after the mailing of a notice of allowance (a corrected filing receipt).
This period was previously calculated as 71 days, from the date of filing of the paper filed April 28, 2020 until July 7, 2020, the date of patent issuance. However, the showing of record is that the paper mailed May 4, 2020 was mailed in response to the Rule 1.46 request. Therefore the period of applicant delay is 7 days rather than 71 days. The 71 day period is removed and replaced with a 7 day period of delay.

Total applicant delay is 7 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

28 + 0 + 0 – 0 – 7 = 21 days

Patentee’s Calculation:

28 + 0 + 0 – 0 – 7 = 21 days
CONCLUSION

The Office affirms that patentee is entitled to twenty-one (21) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 28 + 0 + 0 – 0 – 7 = 21 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

21) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination